                            Case 19-11396-MFW                              Doc 231              Filed 09/30/19              Page 1 of 10



                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                            FOR THE DISTRICT OF DELAWARE


In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                 Reporting Period: August 1 - August 31



                                                                  MONTHLY OPERATING REPORT
                               File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document    Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                        Form No.                   Attached     Attached         Attached
Schedule of Cash Receipts and Disbursements                                             MOR-1                    X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                   X
   Schedule of Professional Fees Paid                                                   MOR-1b                   X
   Copies of bank statements
   Cash disbursements journals
Statement of Operations                                                                 MOR-2                    X
Balance Sheet                                                                           MOR-3                    X
Status of Postpetition Taxes                                                            MOR-4                                                X
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                    MOR-4                    X
  Listing of aged accounts payable                                                      MOR-4                    X
Accounts Receivable Reconciliation and Aging                                            MOR-5                    X
Debtor Questionnaire                                                                    MOR-5                    X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                 ______________________________
Signature of Debtor                                                                     Date


_______________________________________                                                 ______________________________
Signature of Joint Debtor                                                               Date


/s/ Jesse Glover ____________________________________                                   9/30/2019
Signature of Authorized Individual*                                                     Date


Jesse Glover_______________________________________                                     VP, Finance and Operations
Printed Name of Authorized Individual                                                   Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                               MOR
                                                                                                                                                             (04/07)
                        Case 19-11396-MFW               Doc 231        Filed 09/30/19        Page 2 of 10



         In re HDR Holding, Inc., et al. (“Schramm” or “Debtors”)       Case No. 19-11396 (MFW) (Jointly Administered)
         Debtors                                                        Reporting Period: August 1 – August 31



         Listing of Debtor Entities and Notes to the Monthly Operating Report



         General:

         The report includes consolidated activity from the following Debtors and related case numbers:

         Debtors                                                                          Case #

         HDR Holding, Inc.                                                                19-11396

         Schramm Inc.                                                                     19-11397



         General Notes to the MOR:

         Debtor-in-Possession Financial Statements

         This Monthly Operating Report (“MOR”) has been prepared solely for the purpose of complying with the monthly
         reporting requirements applicable in the above-listed bankruptcy cases and is in a format deemed acceptable to the
         Office of the U.S. Trustee. The financial information contained herein is limited in scope and covers a limited time
         period. Such information is unaudited, preliminary and may not comply with accounting principles generally
         accepted in the United States of America (“U.S. GAAP”).

         The unaudited consolidated financial statements are derived from the Debtors’ books and records on a consolidated
         basis. Furthermore, the financial information contained herein has not been subjected to the same level of
         accounting review and testing that the Debtors apply in the preparation of their annual financial information in
         accordance with U.S. GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the
         financial information may be subject to change, and these changes could be material.




01:25095242.1
                                Case 19-11396-MFW                       Doc 231           Filed 09/30/19                    Page 3 of 10



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                                      Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                                       Reporting Period: August 1 - August 31
                                         SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                         BANK ACCOUNTS                          CURRENT MONTH                        CUMULATIVE FILING TO DATE
                                            OPER.          PAYROLL    TAX    OTHER           ACTUAL               PROJECTED               ACTUAL               PROJECTED

CASH BEGINNING OF MONTH                  1,214,760.47 122,269.31                505.12           1,345,000                690,000                253000               266000



RECEIPTS

CASH SALES                                 709,000.00                                           709,000.00             920,000.00          1,301,000.00          1,875,000.00

ACCOUNTS RECEIVABLE

LOANS AND ADVANCES

SALE OF ASSETS

OTHER (ATTACH LIST)

TRANSFERS (FROM DIP ACCTS)               1,000,000.00                                         1,000,000.00           1,000,000.00          4,000,000.00          4,000,000.00



  TOTAL RECEIPTS                         1,709,000.00                                         1,709,000.00           1,920,000.00          5,301,000.00          5,875,000.00



DISBURSEMENTS

NET PAYROLL                                436,000.00                                           436,000.00             435,000.00            864,000.00           889,000.00

PAYROLL TAXES

SALES, USE, & OTHER TAXES                   15,000.00                                            15,000.00               5,000.00             23,000.00            13,000.00

INVENTORY PURCHASES                        742,000.00                                           742,000.00             695,000.00          2,242,000.00          2,702,000.00

SECURED/ RENTAL/ LEASES

INSURANCE                                   36,000.00                                            36,000.00              10,000.00            132,000.00           333,000.00

ADMINISTRATIVE                                                                                                                0.00                                 10,000.00

SELLING                                           0.00                                                 0.00                   0.00             2,000.00            10,000.00

OTHER (ATTACH LIST)                        369,000.00                                           369,000.00             854,000.00            795,000.00          1,533,000.00



OWNER DRAW *

TRANSFERS (TO DIP ACCTS)



PROFESSIONAL FEES                                 0.00                                                 0.00                   0.00            40,000.00            40,000.00

U.S. TRUSTEE QUARTERLY FEES

COURT COSTS

TOTAL DISBURSEMENTS                      1,598,000.00                                         1,598,000.00           1,999,000.00          4,098,000.00          5,530,000.00



NET CASH FLOW                              111,000.00                                           111,000.00             -79,000.00          1,203,000.00           345,000.00

(RECEIPTS LESS DISBURSEMENTS)




CASH - END OF MONTH                      1,621,587.32          0.00             266.00        1,456,000.00             611,000.00          1,456,000.00           611,000.00

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                             THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                                                                                                                   277000

  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                        $

  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                          $

TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                       277000

**HDR Holding, Inc has no disbursements or cash receipts




                                                                                                                                                                        FORM MOR-1
                                                                                                                                                                             (04/07)
                                                  Case 19-11396-MFW               Doc 231           Filed 09/30/19              Page 4 of 10



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                                                                   Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                                                                    Reporting Period: August 1 - August 31

                                                                          SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                                  This schedule is to include all retained professional payments from case inception to current month.

                                                             Amount                                   Check                         Amount Paid                          Year-To-Date
               Payee                      Period Covered    Approved         Payor                Number    Date                Fees       Expenses                  Fees          Expenses
Epiq Corporate Restructuring LLC                 8/1/2019     25,785.22 HDR Holding Inc            136729   8/23/19             25785.22            0                  25785.22                0
Epiq Corporate Restructuring LLC                 7/1/2019     30,429.41 HDR Holding Inc            136736   8/26/19             30429.41            0                  56214.63                0




                                                                                                                                                                                       FORM MOR-1b
                                                                                                                                                                                             (04/07)
                        Case 19-11396-MFW                     Doc 231           Filed 09/30/19             Page 5 of 10



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                             Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                              Reporting Period: August 1 - August 31

                                               STATEMENT OF OPERATIONS
                                                           (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                       Cumulative
REVENUES                                                                             Month                            Filing to Date
Gross Revenues                                                                                     762,316.12                 2,490,294.89
Less: Returns and Allowances
Net Revenue                                                                                         762,316.12               2,490,294.89
COST OF GOODS SOLD
Beginning Inventory                                                                               8,266,616.77               8,276,711.32
Add: Purchases                                                                                     742,000.00               1,619,460.63
Add: Cost of Labor                                                                                  83,459.40                 222,161.73
Add: Other Costs (attach schedule)
Less: Ending Inventory                                                                           8,082,408.42               8,082,408.42
Cost of Goods Sold                                                                                (725,944.27)             (2,111,624.84)
Gross Profit                                                                                        36,371.85                 378,670.05
OPERATING EXPENSES
Sales, Marketing, and Cust Service Expenses                                                          59,664.69                 411,971.77
Administrative Dept and Amortization of Intangibles                                                 409,758.62                 852,106.17
Goodwill Impairment/Bargain Purches/Debt Forgiveness                                                100,150.43                -322,094.10
Contributions
Employee Benefits Programs
Insider Compensation*
Insurance
Management Fees/Bonuses
Office Expense
Pension & Profit-Sharing Plans
Repairs and Maintenance
Rent and Lease Expense
Salaries/Commissions/Fees
Supplies
Taxes - Payroll
Taxes - Real Estate
Taxes - Other
Travel and Entertainment
Utilities
Other (attach schedule)                                                                              10,680.40                  18,261.20
Total Operating Expenses Before Depreciation                                                        580,254.14                 960,245.04
Depreciation/Depletion/Amortization                                                                  -5,287.35                 -77,847.93
Net Profit (Loss) Before Other Income & Expenses                                                   -538,594.94                -503,727.06
OTHER INCOME AND EXPENSES
Other Income (attach schedule)
Interest Expense                                                                                                                     0.00
Other Expense (attach schedule)
Net Profit (Loss) Before Reorganization Items                                                      -538,594.94                -503,727.06
REORGANIZATION ITEMS
Professional Fees                                                                                    73,978.00                 214,972.10
U. S. Trustee Quarterly Fees                                                                              0.00                   2,275.00
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                              0.00
Gain (Loss) from Sale of Equipment                                                                        0.00
Other Reorganization Expenses (attach schedule)                                                           0.00
Total Reorganization Expenses                                                                        73,978.00                 217,247.10
Income Taxes                                                                                              0.00
Net Profit (Loss)                                                                                  -612,572.94                -177,505.93

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                             FORM MOR-2
                                                                                                                                                  (04/07)
                                     Case 19-11396-MFW                                Doc 231                 Filed 09/30/19                          Page 6 of 10



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                                                                               Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                                                                                Reporting Period: August 1 - August 31

                                                                                      BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                         BOOK VALUE AT END OF                                           BOOK VALUE ON
                                              ASSETS                                                CURRENT REPORTING MONTH                                               PETITION DATE
Cash in Checking Accounts                                                                                                             1,462,300.21                                          271,642.90
Interest Bearing Cash Equivalents                                                                                                              -                                                    -
Accounts Receivable (Trade)                                                                                                             560,754.12                                          172,220.22
Notes Receivable (Trade)-Current                                                                                                               -                                                    -
Allowance for Doubtful Accounts                                                                                                          (8,952.43)                                           (8,952.43)
Accounts and Notes Receivable-Net                                                                                                       551,801.69                                          163,267.79
Inventory-Raw Matl & Parts                                                                                                           11,174,679.37                                        10,668,546.56
Inventory-Work In Process                                                                                                               328,936.96                                         1,029,372.67
Inventory-Rigs, Loadsafes, & Other Equip                                                                                              5,208,450.32                                         5,208,450.32
New Inventory-Gross (FIFO)                                                                                                           16,712,066.65                                        16,906,369.55
Allowance for Obsolete Parts                                                                                                         (8,829,658.23)                                       (8,829,658.23)
Reserve to Adjust to LIFO Carrying Value                                                                                                       -                                                    -
New Inventory-Net (LIFO)                                                                                                              7,882,408.42                                         8,076,711.32
Used Rigs & Equip Held for Sale                                                                                                         200,000.00                                          200,000.00
Used Rigs & Equip Valuation Allowance                                                                                                          -                                                    -
Total Inventories-Net (LIFO)                                                                                                          8,082,408.42                                         8,276,711.32
Prepaid Taxes and Expenses                                                                                                               79,759.71                                            52,569.05
Other Current Assets and ST Def Tax Assets                                                                                                   (0.21)                                               (0.21)
Total Current Assets                                                                                                                 10,176,269.82                                         8,764,190.85
Land                                                                                                                                           -                                                    -
Buildings & Improvements (Includes Leaseholds)                                                                                          734,238.00                                          734,238.00
Machinery & Mfg Equipment                                                                                                             6,555,929.87                                         6,555,929.87
Trucks, Lift Trucks, and Autos                                                                                                          203,201.88                                          219,310.28
Office and Data Processing Equip/Software                                                                                             1,917,045.26                                         1,912,955.26
Other Fixed Assets & Capitalized Financing Costs (1)                                                                                  3,349,134.46                                         3,349,134.46
Plant, Equipment, Cap Financing Costs-Gross                                                                                          12,759,549.47                                        12,771,567.87
Accumulated Depreciation and Amortization (2)                                                                                       (12,611,161.05)                                      (12,533,313.12)
Plant and Equipment-Net                                                                                                                 148,388.42                                          238,254.75
Goodwill and Intangible Assets Net                                                                                                            0.00                                                 0.00
I/C Investments In & I/C Due Fm Affiliates, Def Taxes & Oth                                                                          27,100,144.20                                        27,648,016.95
Total Assets                                                                                                                          37,424,802.44                                       36,650,462.55
                                  Liabilities & Stockholders Equity                                                                            -                                                    -
I/C Notes Payable                                                                                                                              -                                                    -
Current Maturities-Long Term Debt                                                                                                              -                                                    -
Accounts Payable                                                                                                                      7,265,217.53                                         8,971,246.99
Accrued Payroll & Payroll Taxes                                                                                                          31,555.30                                            37,061.29
Accrued Year End Bonus                                                                                                                         -                                                    -
Employee Payroll Deduction Liabilities                                                                                                    8,300.29                                             6,340.47
Withholding Taxes Payable                                                                                                                (1,531.48)                                           15,284.43
Accrued Federal & State Income Taxes                                                                                                         (0.13)                                               (0.13)
Customer Deposits on New Rig Orders                                                                                                       1,020.00                                          782,090.81
Accrued Expenses & Othr Current Liabilities                                                                                           8,259,874.81                                         8,137,535.26
Total Current Liabilities                                                                                                            15,564,436.32                                        17,949,559.12
Senior Term Loan and Revolving Credit (3)                                                                                            19,825,823.96                                        19,825,823.96
DIP Loan                                                                                                                              4,000,000.00
Subordinated Long Term Debt Plus Accrued PIK & Interest                                                                              18,503,029.00                                        18,503,029.00
I/C Due To Affiliates, LT Def Tax Liab, & Other LT Liabilities                                                                       12,963,676.70                                        12,989,356.59
Total Liabilities                                                                                                                    70,856,965.98                                        69,267,768.67
Common Stock                                                                                                                                995.00                                              995.00
Additional Paid In Capital                                                                                                          130,904,334.98                                       130,904,334.98
Beginning Retained Earnings                                                                                                        (162,595,735.14)                                     (162,595,735.14)
Plus Net Income (Loss) Year To Date                                                                                                  (1,741,758.38)                                         (926,900.96)
Foreign Currency Translation Gain (Loss)                                                                                                       -                                                    -
Stockholders Equity                                                                                                                 (33,432,163.54)                                      (32,617,306.12)
Total Liabilities and Equity                                                                                                          37,424,802.44                                       36,650,462.55


*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                                                  FORM MOR-3
                                                                                                                                                                                                       (04/07)
                    Case 19-11396-MFW                            Doc 231            Filed 09/30/19                    Page 7 of 10



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                                            Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                                             Reporting Period: August 1 - August 31



                                                           BALANCE SHEET - continuation sheet


                                                                                BOOK VALUE AT END OF                             BOOK VALUE ON
                                   ASSETS                                    CURRENT REPORTING MONTH                              PETITION DATE
Other Current Assets
          Allowance for Doubtful Accounts                                                               -8,952.43                                        -8,952.43




Other Assets
         I/C Investments In & I/C Due Fm Affiliates, Def Taxes & Oth                                28,137,911.54                                    28,685,822.29




                                                                                BOOK VALUE AT END OF                             BOOK VALUE ON
              LIABILITIES AND OWNER EQUITY                                   CURRENT REPORTING MONTH                              PETITION DATE
Other Postpetition Liabilities




Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)




Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
into a separate account, such as an escrow account.




                                                                                                                                                          FORM MOR-3 CONT'D
                                                                                                                                                                      (04/07)
                        Case 19-11396-MFW                     Doc 231         Filed 09/30/19           Page 8 of 10



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                        Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                         Reporting Period: August 1 - August 31

                                            SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                     Number of Days Past Due
                                                  Current          0-30           31-60         61-90          Over 90         Total
Accounts Payable                                        69,596.23       69,596.23
Wages Payable                                           39,856.00       39,856.00
Taxes Payable                                             6,925.00       6,925.00
Rent/Leases-Building
Rent/Leases-Equipment                                       0.00            0.00
Secured Debt/Adequate Protection Payments                   0.00            0.00
Professional Fees                                           0.00            0.00
Amounts Due to Insiders*                                    0.00            0.00
Other:__________________________
Other:__________________________
Total Postpetition Debts                              116,377.23      116,377.23

Explain how and when the Debtor intends to pay any past-due postpetition debts.




*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                       FORM MOR-4
                                                                                                                                            (04/07)
                         Case 19-11396-MFW                        Doc 231               Filed 09/30/19    Page 9 of 10



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                           Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                            Reporting Period: August 1 - August 31



                                 ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                         Amount
Total Accounts Receivable at the beginning of the reporting period                                         1,500,376.46
+ Amounts billed during the period                                                                           652,600.27
- Amounts collected during the period                                                                     -1,592,222.61
Total Accounts Receivable at the end of the reporting period                                                 560,754.12

Accounts Receivable Aging                                                                                  Amount
0 - 30 days old                                                                                             539,995.58
31 - 60 days old                                                                                              195,528.34
61 - 90 days old                                                                                             -17,385.22
91+ days old                                                                                                -157,384.58
Total Accounts Receivable                                                                                    560,754.12
Amount considered uncollectible (Bad Debt)                                                                    -8,952.43
Accounts Receivable (Net)                                                                                    551,801.69

                                                          DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                Yes                     No
1. Have any assets been sold or transferred outside the normal course of business                                          X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                                        X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation              X
   below.
4. Are workers compensation, general liability and other necessary insurance                       X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide                                           X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                                                         FORM MOR-5
                                                                                                                                              (04/07)
                        Case 19-11396-MFW               Doc 231        Filed 09/30/19         Page 10 of 10



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re                                                         Chapter 11

         HDR HOLDING, INC., et al. 1                                   Case No.: 19-11396 (MFW)

                                    Debtors.                           (Jointly Administered)


                                   CERTIFICATION REGARDING COMPLIANCE
                                    AND PAYMENT OF POST-PETITION TAXES

                I, Jesse Glover, Vice President of Finance and Operations for the above-captioned
         debtors and debtors in possession (the “Debtors”), hereby certify as follows:

                  1. To the best of my knowledge and belief, the Debtors are current on all post-petition
                     taxes, and no post-petition tax amounts are past due.


         Dated: September 30, 2019


                                                                         /s/ Jesse Glover
                                                                         Jesse Glover
                                                                         Vice President, Finance and Operations




         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         HDR Holding, Inc. (2015) and Schramm, Inc. (0480). The Debtors’ mailing address is 800 E. Virginia Ave., West
         Chester, PA 19380.
01:24884077.1
